
	

114 HR 741 IH: United States Library Trust Fund Act
U.S. House of Representatives
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 741
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2015
			Mr. Serrano introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow taxpayers to designate income tax overpayments
			 as contributions to the United States Library Trust Fund.
	
	
 1.Short titleThis Act may be cited as the United States Library Trust Fund Act. 2.United States Library Trust Fund (a)Designation of overpayments as contributions to United States Library Trust FundSubchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by adding at the end the following new part:
				
					IXDesignation of overpayments as contributions to United States Library Trust Fund
						
							Sec. 6097. Designation.
						6097.Designation
 (a)In generalEvery taxpayer who makes a return of the tax imposed by subtitle A for any taxable year may designate that a specified portion (not less than $1) of the amount of any overpayment of tax for such taxable year shall be paid over to the United States Library Trust Fund in accordance with the provisions of section 9512.
 (b)Manner and time of designationA designation under subsection (a) may be made with respect to any taxable year— (1)at the time of filing the return of the tax imposed by chapter 1 for such taxable year, or
 (2)at any other time (after the time of filing the return of the tax imposed by chapter 1 for such taxable year) specified in regulations prescribed by the Secretary.Such designation shall be made in such manner as the Secretary prescribes by regulations except
			 that such designation shall be made either on the first page of the return
 or on the page bearing the taxpayer’s signature.(c)Overpayments treated as refundedFor purposes of this title, any portion of an overpayment of tax designated under subsection (a) shall be treated as being refunded to the taxpayer as of the last date prescribed for filing the return of tax imposed by chapter 1 (determined without regard to extensions)..
 (b)Creation of trust fundSubchapter A of chapter 98 of such Code is amended by adding at the end the following new section:  9512.United States Library Trust Fund (a)Creation of trust fundThere is established in the Treasury of the United States a trust fund to be known as the United States Library Trust Fund, consisting of such amounts as may be credited or paid to such trust fund as provided in section 6097.
 (b)Transfers to trust fundThere are hereby appropriated to the United States Library Trust Fund amounts equivalent to the amounts of the overpayments of tax to which designations under section 6097 apply.
 (c)Expenditures from trust fundAmounts in the United States Library Trust Fund shall be available, as provided in appropriation Acts, only for purposes of making expenditures to carry out section 3 of the United States Library Trust Fund Act..
			(c)Clerical amendments
 (1)The table of parts for subchapter A of chapter 61 of such Code is amended by adding at the end the following new item:
					
						
							Part IX. Designation of overpayments as contributions to United States Library Trust Fund.
 (2)The table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following new item:
					
						
							Sec. 9512. United States Library Trust Fund..
 (d)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.
			3.Grants to libraries
 (a)Eligibility of public libraries and public school librariesA public library or public school library is eligible to receive a grant under this section from the United States Library Trust Fund established pursuant to section 9512 of the Internal Revenue Code of 1986 for any fiscal year by submitting an application to the Office of Library Services that includes—
 (1)certification that the library does not have the financial resources available to purchase new books or collections;
 (2)assurances that funds received under this section will be used only to purchase materials for the library;
 (3)assurances that funds received under this section will be used to supplement, not supplant, other funds received by such library; and
 (4)an agreement to make available any financial records that the Office of Library Services may need for audit purposes.
 (b)Grant selectionThe Office of Library Services shall select the number of grant awards made under this section and the amount of each such award based upon economic need in accordance with regulations published by the Office.
			
